—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the proof is legally insufficient (see, People v Bleakley, 69 NY2d 490, 495). At trial, most of the evidence connecting defendant to the crime came from various friends and acquaintances. Six witnesses testified, with varying degrees of detail, that defendant bragged that he had killed the victim when she surprised him and the codefendant in the midst of a burglary. Defendant contends that those witnesses lack credibility; however, issues of credibility are to be determined by the jury (see, People v Colon, 198 AD2d 835, 836, lv denied 83 NY2d 803). Also linking defendant to the crime was his possession of a 1921 silver dollar encased in cardboard, which was identified as belonging to the victim’s family. Contrary to defendant’s contention, the People were not required to establish a chain of custody of that item because it was not fungible (see, People v Joy, 107 AD2d 938; see also, People v Wynn, 176 AD2d 375, 376-377). (Appeal from Judgment of Supreme Court, Erie County, Rossetti, J. — Murder, 2nd Degree.) Present— Green, J. P., Lawton, Fallon, Callahan and Doerr, JJ.